Citation Nr: 1035349	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to herbicide exposure.

3.  Entitlement to service connection for osteoporosis, to 
include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to July 1969. 
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
which denied the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a 
back disability, erectile dysfunction, and osteoporosis.  The 
Veteran claims that he injured his back in service and that he 
has experienced daily pain since service.  The Veteran also 
claims to have had erectile dysfunction since approximately 1966.  
Finally, the Veteran claims that his currently diagnosed 
osteoporosis was caused by asbestos exposure in service.  After a 
thorough review of the Veteran's claims file, the Board has 
determined that additional development is necessary prior to the 
adjudication of these claims.

Back Disorder and Erectile Dysfunction

VA's duty to assist includes a duty to provide the Veteran with a 
proper medical examination or opinion when warranted.  In this 
respect, the Board notes that in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations that would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  

In this case, the Board notes the Veteran's service treatment 
records include numerous complaints of back pain, beginning in 
approximately September 1966, following an injury while carrying 
a 250 pound man.  The service treatment records indicate normal 
x-rays, multiple reports of a leg length discrepancy as a 
causative or contributory factor, and notation in July 1967 of 
multiple injuries from the age of 5 years old that may have been 
related to the back problems.  The Veteran claims a continuity of 
back pain from approximately 1966 to the present.  A statement 
from one of the Veteran's relatives also notes continuing back 
pain from service.  The Board notes that there is no evidence of 
a medical examination at separation from service; however, a July 
1970 VA examination specifically noted a normal musculoskeletal 
system.  After service, the Veteran concedes that he did not seek 
treatment for his back problems until January 1994, at which time 
he fell off a ladder and was diagnosed with a compression 
fracture of the T12 vertebra.  

With respect to the Veteran's claim for service connection for 
erectile dysfunction, the Board notes that the service treatment 
records do not contain any complaints, treatment, or diagnosis of 
erectile dysfunction.  The Veteran has asserted that he has 
experienced erectile dysfunction since 1966 and that after 
leaving service he was forced to break an existing engagement 
because of his condition.  The Veteran reported that he was too 
embarrassed to explain the situation to his fiancé or anyone else 
and that he has lived with this problem since 1966.  The Board 
notes that the claim was originally brought as secondary to Agent 
Orange exposure, but the Board also observes that an October 2005 
VA treatment record indicates that the Veteran's sexual frequency 
is diminished, even with the use of Viagra, secondary to his back 
problems.

The Board recognizes that the Veteran and other lay persons are 
competent to give evidence about symptomatology experienced by 
the senses; for example, a lay person is competent to discuss the 
existence of back pain and erectile dysfunction.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, the Veteran 
is competent to describe his in-service lifting and carrying 
injury, the pain experienced, and that he underwent treatment for 
that injury, as well as experiencing erectile problems, and his 
statements in that regard are entitled to some probative weight.  
Moreover, since January 1994, the Veteran has been diagnosed with 
erectile dysfunction and with multiple disorders of the back, 
including but not limited to lipoma, which was removed in October 
2005; an old compression deformity of T7; and bulging annuli at 
multiple locations, including at L3-L4 and L4-L5.  

In light of the in-service evidence of low back pain and his 
reports as to his history of erectile problems, the Veteran's and 
his relative's reports of continuity of symptomatology of back 
problems, and his current back problems and diagnosis of erectile 
dysfunction, the Board finds that a VA examination is warranted 
to clarify the nature and etiology of the claimed disabilities.

Osteoporosis

Finally, the Veteran indicated at a March 2007 DRO hearing that 
he underwent an Agent Orange registry examination at a VA 
facility, at which time the examining physician recommended that 
he file a claim for osteoporosis.  VA treatment records from the 
VA Medical Center (MC) in Kansas City, Missouri which are dated 
from September 2004 to February 2007 have been associated with 
the claims file.  These records do not include an Agent Orange 
registry examination.  Upon remand, the agency of original 
jurisdiction (AOJ) should ensure that all outstanding VA 
treatment records from the Kansas City VAMC have been associated 
with the claims file, including any Agent Orange registry 
examination.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).  The Board notes that the Veteran previously has indicated 
that all treatment at the VA has been at the VAMC in Kansas City.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment 
records, including an Agent Orange registry 
examination, from the Kansas City VAMC.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines that 
the records sought do not exist or that 
further efforts to obtain those records would 
be futile.

2.  After the above is completed and the 
evidence is obtained, to the extent 
available, schedule the Veteran for 
appropriate VA examination(s) for his back 
disability and erectile dysfunction.  The 
claims file should be provided to the 
appropriate examiner(s) for review, and the 
examiner(s) should note that it has been 
reviewed.  After reviewing the file, 
eliciting a history directly from the 
Veteran, and conducting a thorough physical 
examination, as well as any diagnostic 
studies deemed necessary, the examiner(s) 
should offer an opinion as to the most likely 
source of the Veteran's complaints, to 
include offering an opinion as to whether any 
current back disability and the Veteran's 
erectile dysfunction had their onset during 
military service or are otherwise related to 
service.  

With respect to the Veteran's erectile 
dysfunction, the examiner is also requested 
to provide an opinion as to whether the 
erectile dysfunction was caused or aggravated 
by exposure to Agent Orange or by any 
existing back disorder.

With respect to the Veteran's back 
examination the examiner is requested to 
expressly address, to the extent necessary, 
the in-service complaints of back problems 
and the notations of leg length discrepancy 
and possible pre-service injuries; the July 
1970 VA examination noting a normal 
musculoskeletal system; the January 1994 
accident where the Veteran fell off a ladder 
and injured his hip and back; and the 
subsequent medical back diagnoses of record, 
including the back lipoma removed in October 
2005 and the multiple x-rays and MRIs showing 
old compression fractures of T7 and T12 and 
bulging annuli at various levels.  
 
It would be helpful if the examiner(s) would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner(s) should 
provide a complete rationale for any opinion 
provided.   

3.  After the above is complete, readjudicate 
the Veteran's claims.  If one or more of the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


